Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2020 has been considered by the examiner.

Drawings
The drawings were received on 28 May 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pöhs (WO 00/70547, all citations are to the attached English language machine translation) (hereafter Pöhs).
Regarding claim 1, Pöhs discloses an optical fingerprint sensing module (see at least the abstract, comprising: an image sensing device configured to sense light transmitted from a fingerprint on a display panel and comprising a light sensing plane having a first geometric center (see at least Fig. 2, where sensor unit 40 is an image sensing device); at least one light source adjacent to the image sensing device, wherein the light source comprises a light emitting plane having a second geometric center (see at least Fig. 2, where light sources 10 are the at least one light source); and a light shielding structure disposed between the image sensing device and the light source (see at least Fig. 2, where barrier layers 140 are a light shielding structure).
Pöhs also discloses that the image sensing device and the at least one light source are laterally spaced apart (see page 5, 5th paragraph from the bottom, beginning “Furthermore, the secondary light sources 10 are arranged…”).

    PNG
    media_image1.png
    335
    626
    media_image1.png
    Greyscale
Fig 2 is reproduced below.
Pöhs does not specifically disclose that the first geometric center is separated from the second geometric center by a distance ranged from 2 mm to 20 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first geometric center being separated from the second geometric center by a distance ranged from 2 mm to 20 mm include 1) ensuring that light from the light source does not pass directly to the image sensing device and 2) matching the size of a finger (the examiner’s finger is approximately 15 mm across).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pöhs so that the first geometric center is separated from the second geometric center by a distance ranged from 2 mm to 20 mm for the purpose of ensuring that light from the light source does not pass directly to the image sensing device and matching the size of a finger.

Regarding claims 2-4, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses a field angle controller cooperated with the light source such that light emitted from the light source or passing through the field angle controller has a field angle (see at least Fig. 2 and page 4, where fiber-optic finger support surface 30 is considered a field angle controller).
Pöhs does not specifically disclose that the field angle ranges from 5 degrees to 60 degrees, from 15 degrees to 35 degrees, and from 20 degrees to 30 degrees.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the field angle ranging from 5 degrees to 60 degrees, from 15 degrees to 35 degrees, and from 20 degrees to 30 degrees include efficiently illuminating the finger by ensuring sufficient limiting of the angles of light from the light sources 10 to be redirected by optical systems 20 (see Fig. 2 of Pöhs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pöhs so that the field angle ranges from 5 degrees to 60 degrees, from 15 degrees to 35 degrees, and from 20 degrees to 30 degrees for the purpose of efficiently illuminating the finger by ensuring sufficient limiting of the angles of light from the light sources 10 to be redirected by optical systems 20 (see Fig. 2 of Pöhs).

Regarding claim 5, Pöhs discloses all of the limitations of claim 2.
Pöhs also discloses that the field angle controller comprises a top plate extending laterally from a top of the light shielding structure, and the top plate has an aperture aligned with the light emitting plane (see at least Fig. 2, where the surface 30 is a top plate extending laterally from a top of the light shielding structure 140 and the individual fiber optics of the surface 30 are apertures aligned with the light emitting plane).

Regarding claims 6-7¸ Pöhs discloses all of the limitations of claim 5.
Pöhs does not specifically disclose that the field angle controller further comprises a wall extending downwards from the top plate, wherein the light source is positioned between the wall and the light shielding structure, wherein the wall surrounds the light shielding structure and the light source.
The examiner notes that in the embodiment of Pöhs, such a wall extending downwards from the top plate would essentially be a housing surrounding the optical fingerprint sensing module.
Therefore, Official Notice is taken that housings for electronic devices are old and well-known in the art for containing and protecting the electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fingerprint sensing module of Pöhs so that the field angle controller further comprises a wall extending downwards from the top plate, wherein the light source is positioned between the wall and the light shielding structure, wherein the wall surrounds the light shielding structure and the light source for the purpose of providing a housing for the optical fingerprint sensing module that serves to contain and protect the module since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 8, Pöhs discloses all of the limitations of claim 2.
Pöhs also discloses that the field angle controller comprises a lens disposed over the light emitting plane (see at least Fig. 2 and page 3, 3rd paragraph, where the optical system 20  can be a lens).

Regarding claim 9, Pöhs discloses all of the limitations of claim 2.
Pöhs also discloses that the field angle has an axis that is substantially perpendicular to the light sensing plane (see at least Fig. 2, where the optical system 20 illuminates the finger from the side, which would provide an axis that is substantially perpendicular to the light sensing plane).

Regarding claim 10, Pöhs discloses all of the limitations of claim 1.
Pöhs does not specifically disclose that the first geometric center is separated from the second geometric center by a distance ranged from 4 mm to 10 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first geometric center being separated from the second geometric center by a distance ranged from 4 mm to 10 mm include 1) ensuring that light from the light source does not pass directly to the image sensing device and 2) matching the size of a finger (the examiner’s finger is approximately 15 mm across).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pöhs so that the first geometric center is separated from the second geometric center by a distance ranged from 4 mm to 10 mm for the purpose of ensuring that light from the light source does not pass directly to the image sensing device and matching the size of a finger.

Regarding claim 11, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses that the image sensing device has a bottom that is coplanar with a bottom of the light source (see at least Fig. 2, where the bottoms of the image sensing device and the light sources are on circuit board unit 60).

Regarding claim 12, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses that the light shielding structure is on at least two sides of the image sensing device (see at least Fig. 2, where barrier 140 is on both sides of the image sensing device). The examiner notes that Fig. 2 is a two-dimensional representation of a three-dimensional object and information regarding the extent of the barriers 140 around the image sensing device cannot be ascertained.
Pöhs does not specifically disclose that the light shielding structure surrounds the image sensing device.
However, it would have been obvious to one of ordinary skill in the art to extend the barriers 140 into a three-dimensional shape that surrounds the image sensing device in order to better shield the image sensing device from extraneous light sources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fingerprint sensing module of Pöhs so that the light shielding structure surrounds the image sensing device for the purpose of better shielding the image sensing device from extraneous light sources.

Regarding claim 13, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses that the light shielding structure has an opening exposing the image sensing device (see at least fig. 2, where the portion of the support surface 30 between the barriers 140 is an opening that exposes the image sensing device).

Regarding claims 14 and 18, Pöhs discloses an optical fingerprint sensing module (see at least the abstract, comprising: an image sensing device (see at least Fig. 2, where sensor unit 40 is an image sensing device); a light shielding structure on at least two sides of the image sensing device (see at least Fig. 2, where barrier layers 140 are a light shielding structure), wherein the light shielding structure has an opening exposing the image sensing device (see at least fig. 2, where the portion of the support surface 30 between the barriers 140 is an opening that exposes the image sensing device);  at least one light source positioned out of the light shielding structure such that the light shielding structure is located between the light source and the image sensing device (see at least Fig. 2, where light sources 10 are the at least one light source); and a field angle controller adjacent to the light source and cooperated with the light source such that light emitted from the light source or passing through the field angle controller has a field angle (see at least Fig. 2 and page 4, where fiber-optic finger support surface 30 is considered a field angle controller).

    PNG
    media_image1.png
    335
    626
    media_image1.png
    Greyscale
Fig 2 is reproduced below.
Pöhs does not specifically disclose that the light shielding structure surrounds the image sensing device and that the field angle ranges from 5 degrees to 60 degrees and from 15 degrees to 35 degrees.
The examiner notes that Fig. 2 is a two-dimensional representation of a three-dimensional object and information regarding the extent of the barriers 140 around the image sensing device cannot be ascertained.
However, it would have been obvious to one of ordinary skill in the art to extend the barriers 140 into a three-dimensional shape that surrounds the image sensing device in order to better shield the image sensing device from extraneous light sources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fingerprint sensing module of Pöhs so that the light shielding structure surrounds the image sensing device for the purpose of better shielding the image sensing device from extraneous light sources.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the field angle ranging from 5 degrees to 60 degrees, from 15 degrees to 35 degrees, and from 20 degrees to 30 degrees include efficiently illuminating the finger by ensuring sufficient limiting of the angles of light from the light sources 10 to be redirected by optical systems 20 (see Fig. 2 of Pöhs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pöhs so that the field angle ranges from 5 degrees to 60 degrees and from 15 degrees to 35 degrees for the purpose of efficiently illuminating the finger by ensuring sufficient limiting of the angles of light from the light sources 10 to be redirected by optical systems 20 (see Fig. 2 of Pöhs).

Regarding claim 15, Pöhs discloses all of the limitations of claim 14.
Pöhs also discloses that the image sensing device comprises a light sensing plane having a first geometric center, the light source comprises a light emitting plane having a second geometric center, and the image sensing device and the at least one light source are laterally spaced apart (see at least Fig. 2 and page 5, 5th paragraph from the bottom, beginning “Furthermore, the secondary light sources 10 are arranged…”).
Pöhs does not specifically disclose that the first geometric center is separated from the second geometric center by a distance ranged from 2 mm to 20 mm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the first geometric center being separated from the second geometric center by a distance ranged from 2 mm to 20 mm include 1) ensuring that light from the light source does not pass directly to the image sensing device and 2) matching the size of a finger (the examiner’s finger is approximately 15 mm across).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pöhs so that the first geometric center is separated from the second geometric center by a distance ranged from 2 mm to 20 mm for the purpose of ensuring that light from the light source does not pass directly to the image sensing device and matching the size of a finger.

Regarding claim 16, Pöhs discloses all of the limitations of claim 15.
Pöhs also discloses that the field angle controller comprises a top plate extending laterally from a top of the light shielding structure, and the top plate has an aperture aligned with the light emitting plane in a direction perpendicular to the light emitting plane (see at least Fig. 2, where the surface 30 is a top plate extending laterally from a top of the light shielding structure 140 and the individual fiber optics of the surface 30 are apertures aligned with the light emitting plane).

Regarding claims 17¸ Pöhs discloses all of the limitations of claim 16.
Pöhs does not specifically disclose that the field angle controller further comprises a wall extending downwards from the top plate, wherein the light source is positioned between the wall and the light shielding structure.
The examiner notes that in the embodiment of Pöhs, such a wall extending downwards from the top plate would essentially be a housing surrounding the optical fingerprint sensing module.
Therefore, Official Notice is taken that housings for electronic devices are old and well-known in the art for containing and protecting the electronic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fingerprint sensing module of Pöhs so that the field angle controller further comprises a wall extending downwards from the top plate, wherein the light source is positioned between the wall and the light shielding structure for the purpose of providing a housing for the optical fingerprint sensing module that serves to contain and protect the module since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pöhs (WO 00/70547, all citations are to the attached English language machine translation) (hereafter Pöhs) as applied to claim 1 above, and further in view of Seo (US 2015/0077362) (hereafter Seo).
Regarding claim 19, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses a display device with optical fingerprint detection comprising a display panel having a display side and a backside opposite to the display side (see at least page 2, last 4 paragraphs, where a preferred embodiment includes a display device); and the optical fingerprint sensing module according to claim 1 (see above).
Pöhs does not specifically disclose that the optical fingerprint sensing module is disposed at the backside of the display panel.
However, Seo teaches a terminal with a fingerprint reader (see at least the title), wherein the optical fingerprint sensing module is disposed at the backside of the display panel (see at least paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pöhs to include the teachings of Seo so that the optical fingerprint sensing module is disposed at the backside of the display panel for the purpose of providing a larger display (see at least paragraph [0008] of Seo).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pöhs (WO 00/70547, all citations are to the attached English language machine translation) (hereafter Pöhs) as applied to claim 1 above, and further in view of Qing et al. (US 2020/0134283) (hereafter Qing).
Regarding claims 19-20, Pöhs discloses all of the limitations of claim 1.
Pöhs also discloses a display device with optical fingerprint detection comprising a display panel having a display side and a backside opposite to the display side (see at least page 2, last 4 paragraphs, where a preferred embodiment includes a display device); and the optical fingerprint sensing module according to claim 1 (see above).
Pöhs does not specifically disclose that the optical fingerprint sensing module is disposed at the backside of the display panel and that the light emitting plane and the light sensing plane face the backside of the display panel.
However, Qing teaches a liquid crystal display fingerprint recognition system (see at least the abstract), wherein the optical fingerprint sensing module is disposed at the backside of the display panel (see at least Fig. 1 and the abstract, where the fingerprint recognition apparatus is located under the LCD screen) and wherein the light emitting plane and the light sensing plane face the backside of the display panel (see at least Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Pöhs to include the teachings of Qing so that the optical fingerprint sensing module is disposed at the backside of the display panel and the light emitting plane and the light sensing plane face the backside of the display panel for the purpose of providing a full screen display with an integrated fingerprint sensing module (see at least paragraph [0003] of Qing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872             

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872